Bdctiaxaw, J.
The slave of plaintiff, while rowing a' skiff with a log in tow, ■was run over and drowned by the steamer Natchez. Judgment has been rendered against the captain and owners of the steamboat, for fourteen hundred dollars, the sum which it is proved plaintiff had paid for the slave a lew months previous to the accident.
The petition charges that the accident was caused by the negligence and fault of the steamboat. And this was the opinion of the District Judge. A review of the evidence has brought this court to the same conclusion. There is some variation in the testimony of the witnesses examined for plaintiff and those offered by defendants, in regard to the hour at which the accident occurred, and the distance within which a steamboat’s headway may be checked.
.But the variation is not material, and the position of the witnesses for plain*81tiff, who are all entirely unconnected with him, entitles their evidence to more weight, in case of contradiction, than that of the principal witnesses for defendants, who are persons in their employ.
The plaintiff' and appellee has filed an answer to the appeal, praying that it might be amended, by granting him the privilege on the steamboat Natchez, demanded in his petition, but which was not allowed by the judgment appealed from.
The appellee is entitled to this privilege, under the Act of 1855, page 410, section 9.
It is, therefore, adjudged and decreed, that the judgment of the District Court be amended, by decreeing a privilege on the steamboat Natchez, in favor of plaintiff, for the judgment and costs in this case; that, as so amended, the judgment be affirmed ; and that defendants and appellants pay costs of both courts.